
	

113 S848 IS: PCAOB Enforcement Transparency Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 848
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Reed (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To promote transparency by permitting the Public Company
		  Accounting Oversight Board to allow its disciplinary proceedings to be open to
		  the public, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the PCAOB Enforcement Transparency Act
			 of 2013.
		2.Open meetings
			 authorizedSection 105(c)(2)
			 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(c)(2)) is amended to read as
			 follows:
			
				(2)Public
				hearingsHearings under this section shall be open to the public,
				unless the Board, on its own motion or after considering the motion of a party,
				orders
				otherwise.
				.
		3.Publication of
			 determinationsSection
			 105(d)(1)(C) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(d)(1)(C)) is
			 amended by striking (once any stay on the imposition of such sanction
			 has been lifted).
		
